NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODRIGUE BOUNDJI EFALEMA,                       No.    15-73918

                Petitioner,                     Agency No. A088-576-212

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Rodrigue Boundji Efalema, native and citizen of the Democratic Republic of

Congo, petitions for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies as to the circumstances of Efalema’s father’s

disappearance and whether he remained missing, details of the alleged attack

against Efalema, and when Efalema believed his father was in danger. See id. at

1046-47 (although inconsistencies no longer need to “go to the heart” of the claim

under the REAL ID Act, where an inconsistency does go to the heart of the claim,

“it doubtless is of great weight”). Efalema’s explanations do not compel a contrary

result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of

credible testimony, in this case, Efalema’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Efalema’s CAT claim also fails because it is based on the same testimony

the agency found not credible, and Efalema does not point to any evidence that

compels the conclusion that it is more likely than not he would be tortured if

returned to the Democratic Republic of Congo. See id. at 1156-57.




                                         2                                       15-73918
      Efalema’s motion to adopt the opening brief (Docket Entry No. 28) is

granted.

      PETITION FOR REVIEW DENIED.




                                       3                                     15-73918